Exhibit 10.58

CASH PLEDGE AGREEMENT

THIS CASH PLEDGE AGREEMENT (this “Agreement”) is made as of the 10th day of
March, 2009, by ALEXANDER’S REGO SHOPPING CENTER, INC., a Delaware corporation
(the “Borrower”), to and for the benefit of U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Bank”).

RECITALS:

A.        Pursuant to that certain Loan Agreement (the “Loan Agreement”) of even
date herewith by and between Bank and Borrower, Bank has agreed to make a loan
to Borrower in the aggregate principal amount of up to $78,245,641.77 (the
“Loan”), which is evidenced by, among other things, that certain Amended and
Restated Promissory Note of even date herewith given by Borrower to Bank in the
stated principal amount of $78,245,641.77, as the same may be amended,
supplemented, renewed or replaced from time to time (hereinafter called the
“Note”). Capitalized terms used and not defined herein have the meaning ascribed
to them in the Loan Agreement.

B.       As an inducement to the Bank to make the Loan, and as a condition
precedent thereto, Borrower has agreed to deposit with Bank $78,245,641.77 cash,
in readily available funds (the “Deposit”), to serve as cash collateral for the
Obligations (as hereinafter defined) and a source for satisfaction of the
Obligations.

C.        Bank is also the holder of a first-priority mortgage of the Property
(the “Mortgage”) and assignment of leases and rentals of the Property (the
“Assignment of Rents”; the Loan Agreement, the Note, the Mortgage, the
Assignment of Rents and the other instruments, documents and agreements that
evidence and secure the Loan are collectively referred to as the “Loan
Documents”). The principal of and all interest on the Loan, all of Borrower’s
other obligations under the Loan Documents, including without limitation all
fees, costs and expenses of Bank incurred in connection with the Loan are
hereinafter collectively referred to as the “Obligations.”

D.        The execution and delivery of this Agreement and the performance by
Borrower of its obligations hereunder is a condition precedent to Banks’ making
of the Loan.

NOW, THEREFORE, to induce Banks to make the Loan and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, Borrower hereby covenants and agrees as follows:

 

1.      Deposit Account.

(a)       Prior to or contemporaneously with the execution of this Agreement,
Borrower shall (i) establish with Bank the Deposit Account, subject to the terms
of this Agreement and the Loan Agreement, and (ii) deposit the Deposit therein.
The Deposit Account and any interest or other income thereon or proceeds thereof
(collectively, the “Funds”) shall be kept on deposit at the Bank (Bank being
sometimes referred to herein as the “Depository”), at its office located in the

 

 

1406118v.9

 

--------------------------------------------------------------------------------

State of Minnesota or the State of New York in an account that is insured in
whole or in part by the FDIC. Bank represents to Borrower that Bank’s head
office is in Minnesota. The Deposit Account has the account numbers set forth in
Exhibit A, as amended from time to time. The Deposit Account shall be kept under
the sole dominion and control of the Depository. The Deposit Account shall at
all time be a balance sheet liability of Bank and shall not be a custodial
account. Other than a transfer of Funds pursuant to Section 1(c) below or the
application of the Funds in connection with a permitted prepayment of the Loan,
Borrower shall have no right to withdraw any amounts from the Deposit Account,
including any interest paid thereon, unless and until the Obligations shall have
been paid in full.

(b)      Borrower agrees to execute and deliver such additional documents as may
be necessary from time to time to establish and maintain each Deposit Account.
If any Deposit Account or portion thereof is evidenced by a certificate or
instrument, Borrower shall deliver and, if necessary, endorse in any manner
necessary to transfer, to the Bank any such certificates or instruments
constituting, representing or evidencing any such Deposit Account or portion
thereof.

(c)      The Funds shall be maintained in the Noninterest-bearing Transaction
Account, provided that, at any time after June 10, 2009, Borrower may, from time
to time, by written notice to Bank (a “Transfer Notice”), elect to transfer all
or any portion of the Funds from the Noninterest-bearing Transaction Account to
the Interest-bearing Investment Account, or vice versa, effective as of the
first (1st) day of next following month. To be effective, each Transfer Notice
must designate the exact dollar amount of Funds to be so transferred and be
given no earlier than thirty (30) or later than ten (10) days prior to the
proposed effective date of transfer. Following an effective election to transfer
Funds, on the first day of the month next following the delivery of a Transfer
Notice, the specified amount of the Funds, as the case may be, shall be so
transferred by the Depository into an Interest-bearing Investment Account or the
Non-interest-bearing Transaction Account, subject to the lien and security
interest of Bank hereunder and the other terms of this Agreement and of the Loan
Agreement. Borrower and Bank agree to cooperate fully with one another in
establishing the Interest-bearing Investment Account and funding of the Funds
therein.

 

2.      Treatment of Cash Collateral; Disbursements.

(a)       All interest earnings and other returns on the Funds shall be payable
for the account of Borrower and added to the funds on deposit in the Deposit
Account. Borrower represents and warrants that it shall be solely responsible
for payment of state and federal income taxes in respect of the Funds, and Bank
agrees to issue Borrower in the normal course the necessary federal tax
reporting statements (e.g., Form 1099) for the interest earned or other returns
on the Cash Collateral. Borrower’s federal taxpayer identification number is
22-3652541. Bank shall provide Borrower with statements of account with respect
to activity in the Deposit Account in accordance with its customary practices.
So long as no Default or Event of Default shall have occurred and be continuing,
all interest earnings and other returns on the Deposit Account, if any, shall be
disbursed by Bank to Borrower monthly. All such disbursements shall be made by
Bank in accordance with and pursuant to its standard operating procedures.

(b)      Bank agrees not to pledge any of its right, title or interest in and to
the Deposit Account as collateral or otherwise encumber the Deposit Account.

 

2

 

1406118v.9

 



 

--------------------------------------------------------------------------------

 

3.

Pledge; Remedies.

(a) For good and valuable consideration, Borrower hereby pledges to Bank and
grants Bank a security interest in any and all right, title and interest of
Borrower in and to (i) the Deposit Account, (ii) the Funds, (iii) any cash or
other property at any time and from time to time receivable or otherwise
distributable in respect of, in exchange for, or in substitution for, the
Deposit Account or any portion thereof, including interest accruing thereon,
(iv) all replacements, substitutions, extensions, renewals and proceeds of any
and all of the foregoing, and (v) all rights and privileges of Borrower(s) with
respect to any and all of the foregoing (collectively, the “Cash Collateral”),
as security for the Obligation. It is the intention of Borrower and Bank that
the security interests granted by Borrower to Bank shall be made effective and
shall be perfected to the fullest extent possible by Bank.

 

(b)

Borrower represents, warrants and covenants as follows:

(i)        Borrower is a duly formed corporation organized and existing under
the laws of the state of Delaware and has full right, power and authority to
pledge, assign and grant a security interest in the Cash Collateral;

(ii)       the execution, delivery and performance of this Agreement, the pledge
of the Cash Collateral hereunder and the exercise of the Bank’s rights hereunder
and/or under applicable law do not and will not violate or contravene the terms
of Borrower’s charter documents or any agreement, instrument, law, rule,
regulation, or judgment binding on Borrower or its properties;

(iii)      no registration with, or consent or approval of, or other action by
or with, any court or governmental body or authority or any other Person is
required in connection with the execution, delivery and performance of this
Agreement or the exercise of the Bank’s rights hereunder;

(iv)      this Agreement constitutes the legal, valid and binding obligation of
Borrower enforceable in accordance with its terms;

(v)       the security interests granted hereunder to the Bank are and will
continue to be (or will be, in the case of Cash Collateral hereafter arising) a
valid first lien on, and security interest in the Cash Collateral, superior and
prior to the rights of all third Persons, and no filing or other act is required
to create and perfect such lien and security interest (excluding the Bank’s own
actions with respect to the Collateral);

(vi)      Borrower is not currently insolvent and the transfer and pledge of the
Collateral to the Bank does not result in the insolvency of the Borrower;

(vii)     there is no litigation, arbitration, investigation or proceeding of or
before any court, arbitrator or administrative or governmental authority is
currently pending or, to the knowledge of Borrower, threatened, that could, if
adversely determined, result in a Material Adverse Occurrence;

(viii)    Borrower has not incurred any indebtedness, or any contingent
liability, and will not incur any indebtedness or contingent liability, that
materially adversely

 

3

 

1406118v.9

 



 

--------------------------------------------------------------------------------

affects, or will materially adversely affect, Borrower’s ability to perform
under this Agreement;

(ix)      Borrower will defend the security interest of Bank in the Cash
Collateral against all claims and demands of all persons at any time claiming
the same or any interest therein adverse to Bank.

(x)       There are no security interests, liens or encumbrances on all or any
of the interest of the Borrower in the Cash Collateral, and there are no deposit
account control agreements or other notices, statements or agreements creating
or evidencing a security interest or lien naming Borrower or Borrower’s interest
in any of the Cash Collateral, other than those in favor of Bank.

(xi)      Borrower will not sell or transfer an interest in or grant, permit or
suffer to exist any security interest, lien, encumbrance or other interest in
any of the Cash Collateral, except as may be granted to Bank.

(xii)     Borrower shall perform, at its sole reasonable cost and expense, any
and all actions, and shall pay the amount of all reasonable expenses necessary
to obtain, preserve, perfect, defend and enforce the security interest of Bank
in any of the Cash Collateral, as provided herein.

(xiii)    Borrower shall not enter into any acknowledgment or agreement that
gives any other person or entity except Lender control over, or any other
security interest, lien or title in, the Deposit Account.

(xiv)    Borrower shall sign and deliver, and cause to be signed and delivered,
at the sole cost of Borrower, any instruments furnished by the Bank, including,
without limitation, financing statements and continuation statements, which are
necessary or desirable in the reasonable judgment of the Bank to obtain, create,
maintain and perfect the security interest hereunder and to enable the Bank to
comply with any federal or state law in order to obtain, create or perfect the
Bank’s interest in the Cash Collateral or to obtain proceeds of the Cash
Collateral.

(xv)      Borrower shall notify the Bank immediately of a material adverse
change in any matter warranted or represented by Borrower in this Agreement.

(c) Certain Remedies. In addition to any other rights, powers or remedies the
Bank may have under this Agreement, the other Loan Documents, applicable law, or
as a secured party under the Uniform Commercial Code, if an Event of Default
shall exist, and the Bank shall have accelerated payment of the Loan, the Bank
may, in its sole discretion, (i) receive interest and other payments with
respect to the Cash Collateral and apply same to the Obligations, (ii) apply the
Cash Collateral to the outstanding Loan balance in accordance with the terms of
this Agreement and the other Loan Documents, or (iii) continue to hold and
maintain the Cash Collateral as additional collateral for the Loan subject to
the terms of this Agreement, and, in its sole discretion, transfer any of the
Cash Collateral or evidence thereof into its own name or that of its nominee and
apply same to the Obligations. If any Event of Default shall exist, and the Bank
shall have accelerated payment of the Loan, Bank may, at its option, without
demand or notice, setoff or recoup all or any part of the Cash Collateral so
received by Bank against all or

 

4

 

1406118v.9

 



 

--------------------------------------------------------------------------------

any part of the Obligations (whether matured or unmatured), such order and
priority as Bank may elect in its discretion.

Borrower agrees that Bank may exercise its remedies as to the Cash Collateral,
regardless of whether: (i) Bank has made demand on Borrower; (ii) Bank has taken
any other enforcement or other action of any nature against Borrower or the
Property; (iii)  Bank has pursued any rights which Bank has against any other
person who may be liable for any of the Obligations; (iv)  Bank holds or has
resorted to any security for any of the Obligations; or (v)  Bank has invoked
any other remedies or rights Bank has available with respect to any of the
Obligations, including, without limitation, foreclosure of the Mortgage. The
liability of Borrower is unconditional and Borrower agrees that the Cash
Collateral may be applied against the Obligations regardless of whether any of
the Loan Documents is for any reason invalid or unenforceable.

(d) No Release or Discharge. No application of all or any part of the Cash
Collateral to the Obligations pursuant this Section shall in any way release,
satisfy or discharge any remaining unpaid Obligations or any security therefor.
No delay or omission of Bank to insist upon strict performance of any
obligations of any other party hereto under or in connection with this Agreement
or to exercise any right, power or remedy available under or in connection with
this Agreement (after the occurrence of any Event of Default or otherwise) shall
waive, exhaust or impair any such obligation or any such right, power or remedy,
nor shall any such delay or omission be deemed to be a waiver of, or
acquiescence in or to, any Event of Default. Notwithstanding any such delay or
omission, Bank thereafter shall have the right, from time to time and as often
as Bank deems advisable, to insist upon strict performance of any and all
obligations of the parties hereto and to exercise any and all rights, powers and
remedies available under or in connection with this Agreement.

(e) Bankruptcy. In the event that Borrower shall file a petition with any
bankruptcy court or be the subject of any petition filed under the Bankruptcy
Code, Borrower hereby acknowledges and agrees that all such Cash Collateral
shall constitute Bank’s cash collateral within the meaning of § 363 of the
Bankruptcy Code. The Borrower further acknowledges that in such event, Bank does
not consent to Borrower’s use of such cash collateral, and that Borrower shall
have no right to use or apply any such cash collateral other than for
application to the Obligations.

4.    Power of Attorney. In addition to the provisions contained elsewhere in
this Agreement, to the full extent permitted by law, Borrower hereby irrevocably
designates, makes, constitutes and appoints Bank (and all persons designated by
Bank) as Borrower’s true and lawful attorney (and agent-in-fact) and Bank, or
Bank’s agent, may, without notice to Borrower from and after an Event of Default
and during the continuance thereof, and at such time or times thereafter as Bank
or said agent, in its sole discretion, may determine, in Borrower’s or Bank’s
name take such action with respect to the Cash Collateral as Bank determines may
be necessary to satisfy payment of the Obligations. This appointment shall be
deemed a power coupled with an interest and shall not be terminable as long as
the Obligations are outstanding.

 

5    .Certain Waivers.

(a)  Borrower waives any and all notice (other than as specifically set forth
herein) with respect to: (i) acceptance by Bank of this Agreement or any of the
Loan Documents; and (ii) the

 

5

 

1406118v.9

 



 

--------------------------------------------------------------------------------

provisions of any of the Loan Documents or any other instrument or agreement
relating to the Obligations; and (iii) any default in connection with the
Obligations.

(b)   Borrower waives any presentment, demand, notice of dishonor or nonpayment,
protest, notice of protest and notice of nonpayment in connection with the
Obligations other than any notice specifically set forth herein or in the Loan
Documents.

(c)   Borrower waives all requirements of law relating to the marshalling of
assets, if any, which would be applicable in connection with the enforcement by
Bank of its remedies.

(d)   Borrower waives any right to require that any action be brought against
any other person or to require that resort be had to any other security.

6.     Bank’s Rights. Borrower agrees that Bank may from time to time and as
many times as Bank, in its sole discretion, deems appropriate, do any of the
following without notice to Borrower and without adversely affecting the
validity or enforceability of this Agreement or any other agreement, document or
instrument given by Borrower to Bank in connection with this Agreement or the
Obligations, including, without limitation, any mortgage or other security
instrument given by Borrower to secure its Obligations under this Agreement:
(i) release, surrender, exchange, compromise or settle the Obligations, or any
part thereof; (ii) change, renew or waive the terms of the Obligations, or any
part thereof; (iii) waive the terms of any of the Loan Documents or any other
note, instrument or agreement relating to the Obligations, such rights in Bank
to include without limitation the right (with the Borrower’s approval) to
increase the amount of the Loan or to change the rate of interest charged to
Borrower (in which event the Obligations shall be deemed also to include all
interest at such changed rate); (iv) grant any extension or indulgence with
respect to the payment or performance of the Obligations or any part thereof;
(v) enter into any agreement of forbearance with respect to the Obligations, or
any part thereof; (vi) release, surrender, exchange or compromise any security
held by Bank for any of the Obligations; (vii) release any person who is a
guarantor or surety or who has agreed to purchase the Obligations or any part
thereof; (viii) release, surrender, exchange or compromise any security or lien
held by Bank for the liabilities of any person who is guarantor or surety for
the Obligations or any part thereof; and (ix) settle, release, adjust or
compromise any claim of Bank against Borrower or any other person secondarily or
otherwise liable, including but not limited to any other guarantors or sureties
of the Obligations. Borrower agrees that Bank may do any of the above as it
deems necessary or advisable, in its sole discretion, without giving any notice
to Borrower and that Borrower will remain liable for full performance of the
Obligations, to the extent of the Cash Collateral. Borrower further waives any
defense based on a claim or defense of Borrower.

7.     Borrower’s Remedy Upon Bank Failure. The provisions of Section 8.2 of the
Loan Agreement are hereby incorporated herein, mutatis mutandis.

8.     Rescission. If at any time all or any part of any payment theretofore
applied by Bank to any of the liabilities is or must be rescinded or returned by
Bank for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of Borrower), such liability shall, for the
purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by Bank, and this Agreement shall continue to be effective or
be reinstated, as the case may be, as to such liabilities, all as though such
application by Bank had not been made.

 

6

 

1406118v.9

 



 

--------------------------------------------------------------------------------

9.   Indemnity. Borrower agrees to defend, indemnify and hold Bank and its
directors, officers, employees, attorneys, successors and assigns (collectively
“Indemnified Parties”) harmless from and against any and all claims, losses,
liabilities, costs, damages and expenses, including, without limitation,
reasonable legal fees (collectively, “Claims”), arising out of or in any way
related to this Agreement, excepting only liability arising out of the gross
negligence or willful misconduct of an Indemnified Party. IN NO EVENT WILL BANK
BE LIABLE FOR ANY INDIRECT DAMAGES, LOST PROFITS, SPECIAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES WHICH ARISE OUT OF OR IN CONNECTION WITH THE SERVICES
CONTEMPLATED BY THIS AGREEMENT EVEN IF BANK HAS BEEN INFORMED OF THE POSSIBILITY
OF SUCH DAMAGES.

10. Legal Process and Insolvency. In the event Bank receives any form of legal
process concerning the Deposit Account, including, without limitation, court
orders, levies, garnishments, attachments, and writs of execution, or in the
event Bank learns of any insolvency proceeding concerning Borrower, including,
without limitation, bankruptcy, receivership, and assignment for the benefit of
creditors, Bank will respond to such legal process or knowledge of insolvency in
the normal course or as required by law.

11. Control. The parties agree that this Agreement shall constitute an
authenticated record for purposes of § 9-104 of the Uniform Commercial Code and
that the Bank shall have “control” of the Cash Collateral for all purposes and
as described in § 9-104 of the Uniform Commercial Code.

12. Sealed Instrument. Borrower recognizes that this Agreement when executed
constitutes a sealed instrument and as a result the instrument will be
enforceable as such without regard to any statute of limitations which might
otherwise be applicable and without regard to consideration.

13. Notices. Borrower agrees that all notices, statements, requests, demands and
other communications made pursuant to or under this Agreement shall be made in
the manner set forth in the Loan Agreement and if sent to Borrower, to each of
their respective addresses listed under their signatures, below, and if sent to
Bank, to the address set forth in the Loan Agreement.

14. Entire Agreement; Modification. This Agreement is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Agreement shall not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.

15. Binding Effect; Joint and Several Obligations. This Agreement is binding
upon and inures to the benefit of Borrower, Bank and their respective heirs,
executors, legal representatives, successors, and assigns, whether by voluntary
action of the parties or by operation of law. Borrower may not delegate or
transfer his/its obligations under this Agreement. If there is more than one
Borrower, each Borrower shall be jointly and severally liable hereunder.

16. Unenforceable Provisions. Any provision of this Agreement which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal shall

 

7

 

1406118v.9

 



 

--------------------------------------------------------------------------------

be ineffective only to the extent of such determination and shall not affect the
validity, enforceability or legality of any other provision, nor shall such
determination apply in any circumstance or to any party not controlled by such
determination.

17. Due Authorization and Execution. This Agreement has been duly executed and
delivered and constitutes the valid and legally binding obligation of the
Borrower, enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by the Borrower will not violate any provisions of
law, any order of any court or governmental agency, the charter documents and
by-laws or partnership agreement or operating agreement of the Borrower.

18. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together constitute a fully executed Guaranty even though all
signatures do not appear on the same document.

19. Remedies Not Exclusive. Borrower agrees that the enumeration of Bank’s
rights and remedies set forth in this Agreement is not intended to be exhaustive
and the exercise by Bank of any right or remedy shall not preclude the exercise
of any other rights or remedies, all of which shall be cumulative and shall be
in addition to any other right or remedy given hereunder or under any other
agreement among the parties to the Loan Documents or which may now or hereafter
exist at law or in equity or by suit or otherwise.

20. No Waiver. Borrower agrees that no failure on the part of Bank to exercise
any of its rights under this Agreement shall be a waiver of such rights or a
waiver of any default by Borrower. Borrower further agrees that each written
waiver shall extend only to the specific instance actually recited in such
written waiver and shall not impair the rights of Bank in any other respect.

21. Costs. Borrower agrees to pay all costs and expenses, including reasonable
attorneys’ fees, incurred by Bank in enforcing this Agreement against Borrower.

22. No Election of Remedies. Borrower acknowledges that Bank may, in its sole
discretion, elect to enforce this Agreement for the total Obligations or any
part thereof against Borrower without any duty or responsibility to pursue any
other person or entity and that such an election by Bank shall not be a defense
to any action Bank may elect to take against Borrower, provided Bank has
provided applicable notice of default if required by the Loan Documents.

23. Governing Law. The construction, validity and performance of this Agreement
and the obligations arising hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state (without regard to principles of conflict of laws)
and any applicable law of the United States of America. To the fullest extent
permitted by law, Borrower hereby unconditionally and irrevocably waives any
claim to assert that the law of any other jurisdiction governs this Agreement.

24. Jurisdiction. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT IN WHICH THE PROPERTY LIES OR
THE STATE COURT SITTING IN QUEEN’S COUNTY,

 

8

 

1406118v.9

 



 

--------------------------------------------------------------------------------

NEW YORK, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON HIM AND AGREES
THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL
DIRECTED TO BORROWER AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.
BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
AGAINST HIM AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON
LACK OF JURISDICTION OR VENUE. BORROWER ACKNOWLEDGES AND AGREES THAT THE VENUE
PROVIDED ABOVE IS THE MOST CONVENIENT FORUM FOR BANK, BORROWER AND BORROWER.
NOTHING CONTAINED HEREIN SHALL PREVENT BANK FROM BRINGING ANY ACTION, ENFORCING
ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST ANY PARTY INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF ANY PARTY WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.

25. Jury Trial Waiver. BORROWER AND BANK WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED UPON OR RELATED TO THE SUBJECT MATTER OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS RELATED
TO ANY OF THE LOAN DOCUMENTS. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY EACH PARTY AND EACH PARTY ACKNOWLEDGES THAT NEITHER THE
OTHER NOR ANY PERSON ACTING ON BEHALF OF THE OTHER HAS OR HAVE MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. BORROWER AND BANK EACH FURTHER ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

26. Return of Cash Collateral. Upon full, final and indefeasible payment of all
Obligations in cash, all Cash Collateral then remaining, if any, shall be
returned to Borrower.

 

[Remainder of page is blank; signatures appear on next page]

9

 

1406118v.9

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound, has executed this
Agreement as of the date first set forth above.

 

WITNESS:

BORROWER:

 

 



ALEXANDER’S REGO SHOPPING CENTER, INC.,
a Delaware corporation

 

By: __________________________________

Name:
Title:

By: __________________________________

Name:
Title:

 

 

 

 

 

Address:

c/o Vornado Realty Trust

210 Route 4 East

Paramus, New Jersey 07652

Attn: Chief Financial Officer

 

With a copy to,

c/o Vornado Realty Trust

888 Seventh Avenue

New York, NY 10019

Attn: Exec. VP, Capital Markets

 

With a copy to the same address,

Attn: Exec. VP, Retail

 

With a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166-4193

Attn: Patricia M. Dineen, Esq.

 

 

 

 

 



[Signature page to Cash Pledge Agreement]

1406118v.9

 

--------------------------------------------------------------------------------

STATE OF NEW YORK

:

 

:

SS

COUNTY OF

:

 

On the ____ day of March, in the year 2009, before me, the undersigned,
personally appeared ____________________________, the ____________________ of
Alexander’s Rego Shopping Center, Inc., personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.

 

__________________________________

Notary Public

My Commission Expires:

 

 

 

 

 

 

 

 

 









[Acknowledgement page to Cash Pledge Agreement]

1406118v.9

 

--------------------------------------------------------------------------------

Exhibit A

Account Numbers

 

Account Type

 

Account Name

Account Number

Non-Interest Bearing Transaction Account

 

Alexander’s Rego Shopping Center Inc.

1-047-9040-8389

 

Borrower agrees that, in the event the Account Number shall change or Bank shall
need to establish an additional account, Bank shall be entitled to amend this
Exhibit A upon written notice to Borrower, and any such amended Exhibit A shall
be deemed to be a part of this Agreement.

 

 

2

 

1406118v.9

 



 

 